Order entered June 26, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01294-CV

                                 TOM KARTSOTIS, Appellant

                                                 V.

         RICHARD L. BLOCH, INDIVIDUALLY AND AS A TRUSTEE OF THE
            RICHARD AND NANCY BLOCH FAMILY TRUST, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-04489

                                             ORDER
       In an order dated June 17, 2015, we ordered Vielica Dobbins, Official Court Reporter for

the 134th Judicial District Court, to file, by June 22, 2015, a reporter’s record containing the five

missing exhibits and correcting page-numbering and typographical errors as outlined by counsel

for appellant.    As of today’s date, the requested reporter’s record has not been filed.

Accordingly, on the Court’s own motion, we ORDER Ms. Dobbins to file the reporter’s record

by JUNE 29, 2015. We expressly CAUTION Ms. Dobbins that failure to comply with this

order may result in an order that she not sit as a court reporter until she complies.

       We GRANT appellant’s June 24, 2015 unopposed third motion for an extension of time

to file a brief. Appellant shall file a brief by JULY 8, 2015.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Dale Tillery, Judge of the 134th Judicial District Court, Ms.

Dobbins, and all counsel of record.

                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE